

	

		II

		109th CONGRESS

		2d Session

		S. 2423

		IN THE SENATE OF THE UNITED STATES

		

			March 15, 2006

			Mr. Santorum introduced

			 the following bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To improve science, technology, engineering, and

		  mathematics education. 

	

	

		1.Short titleThis Act may be cited as the

			 Securing Excellence in Education for

			 Our Kids in Math and Science Act of 2006 or the

			 SEEK Math and Science

			 Act.

		2.Table of

			 contentsThe table of contents

			 for this Act is as follows:

			

				Sec. 1. Short

				title.

				Sec. 2. Table of contents.

				TITLE I—Education

				Sec. 101. Definitions.

				Sec. 102. Master's degrees.

				Sec. 103. Government Accountability Office Report.

				Sec. 104. Undergraduate scholarships.

				Sec. 105. Signing and retention bonuses.

				Sec. 106. Advanced placement.

				Sec. 107. Grants for performance incentive compensation

				systems.

				Sec. 108. Employee training and teaching in mathematics,

				science, and technology.

				Sec. 109. Public awareness campaign.

				TITLE II—Student loan interest payments

				Sec. 201. Establishment of program.

				Sec. 202. Definitions.

				Sec. 203. Authorization of appropriations.

			

		IEducation

			101.DefinitionsThe terms used in this title have the same

			 meanings given the terms in section 9101 of the Elementary and Secondary

			 Education Act of 1965 (20 U.S.C. 7801).

			102.Master's

			 degrees

				(a)Grants to

			 institutions of higher educationThe Secretary of Education is

			 authorized to award grants to institutions of higher education to enable the

			 institutions of higher education—

					(1)to develop, for

			 middle and secondary school teachers of science or mathematics, a master's

			 degree program in science or mathematics, that can be completed on a part-time

			 basis in not more than 2 academic years; and

					(2)to use such grant

			 funds to pay the Federal share of the cost of awarding scholarships to the

			 teachers to complete the master's degree program.

					(b)Federal share;

			 non-Federal shareThe Federal share shall be 50 percent. The

			 non-Federal share of the cost of tuition, fees, and books required to complete

			 the master's degree program shall be provided from non-Federal sources.

				(c)Scholarship

			 amountAn institution of higher education that receives a grant

			 under this section shall award a scholarship under subsection (a)(2) in an

			 amount equal to the cost of tuition, fees, and books required to complete the

			 master's degree program.

				(d)Authorization

			 of appropriationsThere are

			 authorized to be appropriated to carry out this section $10,000,000 for fiscal

			 year 2007 and each of the 4 succeeding fiscal years.

				103.Government

			 Accountability Office ReportThe Comptroller General shall report to

			 Congress, not later than 6 months after the date of enactment of this Act, on

			 the effectiveness of Federal programs designed to achieve each of the following

			 purposes:

				(1)To increase the

			 number of students studying science, technology, engineering, or

			 mathematics.

				(2)To increase the

			 number of students graduating from college with a degree in science,

			 technology, engineering, or mathematics.

				(3)To improve

			 educational programs in science, engineering, or mathematics.

				104.Undergraduate

			 scholarships

				(a)Grants authorizedThe

			 Secretary of Education is authorized to award grants to States, on a

			 competitive basis, to enable the States to award scholarships to eligible

			 students to enable the eligible students to obtain an undergraduate degree in

			 the physical or life sciences, technology, engineering, or mathematics

			 concurrently with certification to teach elementary school or secondary school

			 science or mathematics.

				(b)Teaching

			 requirementIn order to receive a scholarship under this section

			 an individual shall enter into an agreement with the Secretary under

			 which—

					(1)the individual agrees to teach science

			 or mathematics in a public elementary school or secondary school for a period

			 of 5 years after receiving the degree for which the scholarship is awarded;

			 and

					(2)the individual agrees to repay all

			 scholarship payments received under this section if the individual fails to

			 complete the 5-year teaching requirement described in paragraph (1).

					(c)Student eligibilityA student is eligible for a scholarship

			 under this section if the student is a full-time undergraduate student who has

			 completed a rigorous secondary school curriculum in science and

			 mathematics.

				(d)Rigorous curriculumEach participating State shall determine

			 the requirements for a rigorous secondary school curriculum in science and

			 mathematics described in subsection (c). Such curriculum shall not serve to

			 exclude, explicitly or implicitly, students in private or home school

			 settings.

				(e)Definition of StateIn this section the term State

			 means each of the several States of the United States, the District of

			 Columbia, and the Commonwealth of Puerto Rico.

				(f)DurationEach State that receives a grant under this

			 section shall award a scholarship under this section for not more than 4 years

			 of undergraduate study.

				(g)AmountEach State that receives a grant under this

			 section shall award a scholarship under this section to an eligible student in

			 an amount that is equal to the lesser of—

					(1)the amount necessary to cover, for such

			 student, the cost of tuition, fees, and books required to complete the

			 undergraduate degree; or

					(2)$10,000 per academic year to complete the

			 undergraduate degree.

					(h)Number of

			 scholarshipsThe Secretary

			 shall ensure that the aggregate number of scholarships awarded under this

			 section by all the States equals—

					(1)5,000 for fiscal year 2007;

					(2)10,000 for fiscal year 2008;

			 and

					(3)25,000 for each of the fiscal years

			 2009, 2010, 2011.

					(i)Relation to other

			 assistanceA scholarship

			 provided under this section shall not be considered for purposes of awarding

			 Federal grant assistance, except that in no case shall the total amount of

			 Federal student assistance awarded to a scholarship recipient under this

			 section exceed the student's total cost of attendance as determined under

			 section 472 of the Higher Education Act of 1965 (20 U.S.C. 1087ll).

				(j)Administration and implementation

			 limitationThe Secretary

			 shall use not more than a total of 1 percent of the amounts appropriated under

			 subsection (k) for each fiscal year for administrative expenses and the costs

			 of implementing this section.

				(k)Authorization of

			 appropriationsThere are

			 authorized to be appropriated to carry out this section—

					(1)$50,000,000 for fiscal year 2007;

					(2)$100,000,000 for fiscal year

			 2008;

					(3)$250,000,000 for fiscal year

			 2009;

					(4)$250,000,000 for fiscal year 2010;

			 and

					(5)$250,000,000 for fiscal year

			 2011.

					105.Signing and

			 retention bonuses

				(a)Signing

			 bonuses

					(1)Signing bonuses

			 authorizedThe Secretary of Education is authorized to award

			 signing bonuses, in the amount of $5,000, to individuals who have an

			 undergraduate or graduate degree in science or mathematics and who, after the

			 date of enactment of this Act—

						(A)first teach such

			 subjects in a public elementary school or secondary school with the greatest

			 need for teachers of such subjects, as determined by the Secretary; and

						(B)enter into an

			 agreement with the Secretary under which—

							(i)the

			 teacher agrees to teach science or mathematics in a public elementary school or

			 secondary school with the greatest need for teachers of such subjects, as

			 determined by the Secretary, for a period of 5 consecutive academic years

			 following receipt of the signing bonus; and

							(ii)the teacher

			 agrees to repay to the Secretary a pro rata portion of the signing bonus

			 received under this subsection if the teacher fails to comply with the teaching

			 requirement described in clause (i).

							(2)Authorization

			 of appropriationsThere are authorized to be appropriated to

			 carry out this section such sums as may be necessary for fiscal year 2007 and

			 each of the 4 succeeding fiscal years.

					(b)Retention

			 bonuses

					(1)Retention

			 bonuses authorizedThe Secretary of Education is authorized to

			 award retention bonuses, in the amount of $10,000, to elementary school or

			 secondary school teachers who—

						(A)have an

			 undergraduate or graduate degree in science or mathematics;

						(B)have taught

			 science or mathematics for a period of 5 school years in a public elementary

			 school or secondary school with the greatest need for teachers of such

			 subjects, as determined by the Secretary; and

						(C)enter into an

			 agreement with the Secretary under which—

							(i)the

			 teacher agrees to teach science or mathematics in a public elementary school or

			 secondary school for an additional period of 5 consecutive academic years

			 following receipt of the retention bonus; and

							(ii)the teacher

			 agrees to repay to the Secretary a pro rata portion of the retention bonus

			 received under this subsection if the teacher fails to comply with the teaching

			 requirement described in clause (i).

							(2)Authorization

			 of appropriationsThere are authorized to be appropriated to

			 carry out this section such sums as may be necessary for fiscal year 2007 and

			 each of the 4 succeeding fiscal years.

					106.Advanced

			 placement

				(a)Grants

			 authorizedThe Secretary of Education is authorized to award

			 grants, on a competitive basis, to local educational agencies and State

			 educational agencies to enable the agencies—

					(1)to increase the

			 enrollment of secondary school students in Advanced Placement (AP) science and

			 mathematics courses at their secondary schools, or if Advanced Placement

			 courses in science or mathematics are not offered at their secondary schools,

			 at an institution of higher education; and

					(2)to facilitate

			 distance learning for secondary school students in rural school districts in

			 order to increase such students' access to Advanced Placement (AP) science and

			 mathematics courses.

					(b)Authorization

			 of appropriationsThere are authorized to be appropriated to

			 carry out this section such sums as may be necessary for fiscal year 2007 and

			 each of the 4 succeeding fiscal years.

				107.Grants for

			 performance incentive compensation systems

				(a)Grants

			 authorizedThe Secretary of Education is authorized to award

			 grants, on an competitive basis, to not less than 5 local educational agencies

			 and not more than 10 different States, to enable the local educational agencies

			 and States to carry out pilot programs that develop and implement a fair,

			 differentiated compensation system for middle and secondary school teachers of

			 science and mathematics that is based primarily on measures of improvement in

			 student academic achievement.

				(b)Definition of

			 StateIn this section the term State means each of

			 the several States of the United States, the District of Columbia, and the

			 Commonwealth of Puerto Rico.

				(c)Implementation

			 limitationThe Secretary shall not use more than 5 percent of the

			 total amount appropriated to carry out this section during the period beginning

			 on October 1, 2006, and ending on September 30, 2011, for the administration of

			 the programs described in subsection (a).

				(d)Authorization

			 of appropriationsThere are authorized to be appropriated to

			 carry out this section $50,000,000 for fiscal year 2007 and each of the 4

			 succeeding fiscal years.

				108.Employee training

			 and teaching in mathematics, science, and technology

				(a)In

			 generalSubpart D of part IV of subchapter A of chapter 1 of the

			 Internal Revenue Code of 1986 (relating to business related credits) is amended

			 by adding at the end the following new section:

					

						45N.Credit for

				employee training and teaching in mathematics, science, and technology

							(a)Amount of

				creditFor purposes of section 38, the employee training and

				teaching credit determined under this section with respect to any employer for

				any taxable year is equal to the sum of—

								(1)25 percent of the

				qualified employee training costs paid or incurred by the employer during the

				calendar year ending with or within such taxable year, and

								(2)50 percent of the

				qualified employee teaching costs paid or incurred by the employer during such

				calendar year.

								(b)LimitationThe

				credit allowable under subsection (a) for any taxable year shall not exceed the

				lesser of—

								(1)5 percent of the

				net income of the taxpayer for such taxable year, or

								(2)$10,000.

								(c)Qualified

				employee training costsFor purposes of this section, the term

				qualified employee training costs means costs paid or incurred by

				an employer for post-secondary education or training to maintain or improve

				knowledge or skills in mathematics, science, or technology of any employee

				whose specific position requires greater knowledge or skills in mathematics,

				science, or technology.

							(d)Qualified

				employee teaching costsFor purposes of this section, the term

				qualified employee teaching costs means costs (including wages)

				paid or incurred by an employer to allow any employee, who is a highly

				qualified (as defined in section 9101 of the Elementary and Secondary Education

				Act of 1965) teacher, to teach 1 or more courses of instruction in the core

				academic subjects of mathematics or science.

							(e)Applicable

				rulesFor purposes of this section, rules similar to the rules

				under section 45F(e) shall apply.

							(f)RegulationsThe

				Secretary may prescribe such regulations as may be necessary or appropriate to

				carry out the purposes of this section consistent with regulations established

				by the Department of Education regarding post-secondary education and training

				and teaching of the core academic subjects of mathematics and

				science.

							.

				(b)Credit allowed

			 against the alternative minimum taxSection 38(c)(4)(B) of the

			 Internal Revenue Code of 1986 (defining specified credits) is amended by

			 striking the period at the end of clause (ii)(II) and inserting ,

			 and, and by adding at the end the following new clause:

					

						(iii)the credit

				determined under section

				45N.

						.

				(c)Credit made

			 part of general business creditSection 38(b) of the Internal

			 Revenue Code of 1986 is amended by striking and at the end of

			 paragraph (29), by striking the period at the end of paragraph (30) and

			 inserting , plus, and by adding at the end the following new

			 paragraph:

					

						(31)the employee

				training and teaching credit determined under section

				45N(a).

						.

				(d)Denial of

			 double benefitSection 280C of the Internal Revenue Code of 1986

			 is amended by adding at the end the following new subsection:

					

						(e)Employee

				training and teaching creditNo deduction shall be allowed for

				that portion of the expenses otherwise allowable as a deduction for the taxable

				year which is equal to the amount of the credit determined under section

				45N(a).

						.

				(e)Clerical

			 AmendmentThe table of sections for subpart D of part IV of

			 subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by

			 adding at the end the following new item:

					

						

							Sec. 45N. Employee training and teaching

				credit.

						

						.

				(f)Effective

			 DateThe amendments made by this section shall apply to costs

			 paid or incurred in taxable years beginning after December 31, 2006.

				109.Public

			 awareness campaign

				(a)In

			 generalThe Secretary of Education, in consultation with the

			 Secretary of Energy and the Director of the National Science Foundation, is

			 authorized to develop and carry out a public awareness campaign in public

			 elementary schools and secondary schools to encourage the students attending

			 such schools to pursue careers in science, technology, engineering, and

			 mathematics.

				(b)Authorization

			 of appropriationsThere are authorized to be appropriated to

			 carry out this section $500,000 for fiscal year 2007 and each of the 4

			 succeeding fiscal years.

				IIStudent loan

			 interest payments

			201.Establishment

			 of program

				(a)Program

					(1)In

			 generalThe Secretary shall carry out a program of assuming the

			 obligation to pay, pursuant to the provisions of this title, the interest on a

			 loan made, insured, or guaranteed under part B or D of title IV of the

			 Higher Education Act of 1965 (20

			 U.S.C. 1071 et seq., 1087a et seq.).

					(2)EligibilityThe

			 Secretary may assume interest payments under paragraph (1) only for a borrower

			 who—

						(A)has submitted an

			 application in compliance with subsection (d);

						(B)obtained 1 or

			 more loans described in paragraph (1) as an undergraduate student;

						(C)is a new borrower

			 (within the meaning of section 103(7) of the Higher Education Act of 1965 (20 U.S.C.

			 1003(7)) on or after the date of enactment of this Act;

						(D)is a teacher of

			 science or mathematics at an elementary school or secondary school, or is a

			 mathematics, science, or engineering professional;

						(E)maintains

			 eligibility as described in paragraph (5); and

						(F)enters into an

			 agreement with the Secretary to complete 5 consecutive years of service in a

			 position described in subparagraph (D), starting on the date of the

			 agreement.

						(3)Prior interest

			 limitationsThe Secretary shall not make any payments for

			 interest that—

						(A)accrues prior to

			 the beginning of the repayment period on a loan in the case of a loan made

			 under section 428H of the Higher Education Act

			 of 1965 (20 U.S.C. 1078–8) or a Federal Direct Unsubsidized Stafford

			 Loan; or

						(B)has accrued prior

			 to the signing of an agreement under paragraph (2)(E).

						(4)Initial

			 selectionIn selecting participants for the program under this

			 title, the Secretary—

						(A)shall choose

			 among eligible applicants on the basis of—

							(i)the areas of

			 national need designated pursuant to section 712 of the Higher Education Act of

			 1965 (20 U.S.C. 1135a), especially those designated areas of national need

			 related to math and science; and

							(ii)the academic

			 record or job performance of the applicant; and

							(B)may choose among

			 eligible applicants on the basis of—

							(i)the

			 likelihood of the applicant to complete the 5-year service obligation;

							(ii)the likelihood

			 of the applicant to remain in science, mathematics, or engineering after the

			 completion of the service requirement; or

							(iii)other relevant

			 criteria determined by the Secretary.

							(5)Maintaining

			 eligibilityTo remain eligible to receive loan interest payments

			 under this title, a borrower shall maintain academic progress in the same

			 manner as a student receiving an award under section 714 of the Higher

			 Education Act of 1965 (20 U.S.C. 1135c) shall maintain academic progress under

			 subsection (d)(1) of such Act.

					(6)Availability

			 subject to appropriationsLoan interest payments under this title

			 shall be subject to the availability of appropriations. If the amount

			 appropriated for any fiscal year is not sufficient to provide interest payments

			 on behalf of all qualified applicants, the Secretary shall give priority to

			 those individuals on whose behalf interest payments were made during the

			 preceding fiscal year.

					(7)RegulationsThe

			 Secretary is authorized to prescribe such regulations as may be necessary to

			 carry out the provisions of this section.

					(b)Duration and

			 Amount of Interest PaymentsThe period during which the Secretary

			 shall pay interest on behalf of a student borrower who is selected under

			 subsection (a) is the period that begins on the effective date of the agreement

			 under subsection (a)(2)(F), continues after successful completion of the

			 service obligation, and ends on the earlier of—

					(1)the completion of

			 the repayment period of the loan;

					(2)payment by the

			 Secretary of a total of $10,000 on behalf of the borrower;

					(3)if the borrower

			 ceases to fulfill the service obligation under such agreement prior to the end

			 of the 5-year period, as soon as the borrower is determined to have ceased to

			 fulfill such obligation in accordance with regulations of the Secretary;

			 or

					(4)6 months after

			 the end of any calendar year in which the borrower’s gross income equals or

			 exceeds 4 times the national per capita disposable personal income (current

			 dollars) for such calendar year, as determined on the basis of the National

			 Income and Product Accounts Tables of the Bureau of Economic Analysis of the

			 Department of Commerce, as determined in accordance with regulations prescribed

			 by the Secretary.

					(c)Repayment to

			 Eligible LendersSubject to the regulations prescribed by the

			 Secretary pursuant to subsection (a)(7), the Secretary shall pay to each

			 eligible lender or holder for each payment period the amount of the interest

			 that accrues on a loan of a student borrower who is selected under subsection

			 (a) under the same terms as such borrower would pay.

				(d)Application for

			 Repayment

					(1)In

			 generalEach eligible individual desiring loan interest payment

			 under this section shall submit a complete and accurate application to the

			 Secretary at such time, in such manner, and containing such information as the

			 Secretary may require.

					(2)Failure to

			 complete service agreementSuch application shall contain an

			 agreement by the individual that, if the individual fails to complete the 5

			 consecutive years of service required by subsection (a)(2)(F), the individual

			 agrees to repay the Secretary the amount of any interest paid by the Secretary

			 on behalf of the individual.

					(e)Treatment of

			 Consolidation LoansA consolidation loan made under section 428C

			 of the Higher Education Act of 1965

			 (20 U.S.C. 1078–3), or a Federal Direct Consolidation Loan made under part D of

			 title IV of such Act (20 U.S.C. 1087a et seq.), may be a loan for which

			 interest is paid pursuant to this section only to the extent that such loan

			 amount was used by a borrower who otherwise meets the requirements of this

			 section to repay—

					(1)a loan made under

			 section 428 or 428H of such Act (20 U.S.C. 1078, 1078–8); or

					(2)a Federal Direct

			 Stafford Loan, or a Federal Direct Unsubsidized Stafford Loan, made under part

			 D of title IV of such Act (20 U.S.C. 1087a et seq.).

					(f)Prevention of

			 Double BenefitsNo borrower may, for the same service, receive a

			 benefit under both this section and—

					(1)any loan

			 forgiveness program under title IV of the Higher Education Act of 1965 (20 U.S.C. 1070

			 et seq.); or

					(2)subtitle D of

			 title I of the National and Community Service Act of 1990 (42 U.S.C. 12601 et

			 seq.).

					202.DefinitionsAs used in this title:

				(1)SecretaryThe

			 term Secretary means the Secretary of Education.

				(2)Mathematics,

			 science, or engineering professionalthe term mathematics,

			 science, or engineering professional means a person who—

					(A)holds a

			 baccalaureate, masters, or doctoral degree (or a combination thereof) in

			 science, mathematics, or engineering; and

					(B)works in a field

			 the Secretary determines is closely related to that degree, which shall include

			 working as a professor at a 2- or 4-year institution of higher

			 education.

					203.Authorization of

			 appropriationsThere are

			 authorized to be appropriated to carry out this title such sums as may be

			 necessary for fiscal year 2007 and for each of the 4 succeeding fiscal

			 years.

			

